 Case 4:20-cv-04022-SOH Document 11               Filed 06/02/20 Page 1 of 5 PageID #: 25



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              TEXARKANA DIVISION

CHRISTOPHER HOLDER                                                                  PLAINTIFF

v.                                   No. 4:20-CV-4022-SOH

COOPER TIRE & RUBBER COMPANY                                                      DEFENDANT


                                  JOINT RULE 26(f) REPORT

       Plaintiff, Christopher Holder, and Defendant, Cooper Tire & Rubber Company, hereby

submit their Rule 26(f) Report:


       1.     Any changes in timing, form, or requirements of mandatory disclosures under

Federal Rule of Civil Procedure 26(a).


       Yes.   Mandatory disclosures shall be made in accordance with the form and

requirements set forth in Fed. R. Civ. P. 26(a), but pursuant to timeline set forth below.


       2.     Date when mandatory disclosures were or will be made.

       The parties will exchange disclosures required by Rule 26(a)(1) on or before June 10,

2020. The parties will exchange disclosures required by Rule 26(a)(2) as follows:


       Plaintiff will disclose and issue expert reports, if any, 180 days prior to trial.


       Defendant will disclose issue expert reports, if any, 120 days prior to trial.


       Plaintiff will disclose rebuttal expert reports, if any, 90 days prior to trial.


       3.     Subjects on which discovery may be needed.
 Case 4:20-cv-04022-SOH Document 11                Filed 06/02/20 Page 2 of 5 PageID #: 26



       All aspects of the pleadings, allegations, denials, defenses, and damages.


       4.      Whether any party will likely be requested to disclose or produce information from

electronic or computer-based media.


       Yes. The parties anticipate seeking from one another discovery of electronic stored

information (“ESI”) reasonably available to the parties in the ordinary course of business.


       If so, whether:


       a.      Disclosure or production will be limited to data reasonably available to the parties

in the ordinary course of business.


       At this time, the parties anticipate that production of ESI will be limited to that

available to the parties in the ordinary course of business.


       b.      The anticipated scope, cost, and time required for disclosure or production of data

beyond what is reasonably available to the parties in the ordinary course of business.


       At this time, the parties do not anticipate that production of ESI will be required

beyond what is reasonably available to the parties in the ordinary course of business.


       c.      The format and media agreed to by the parties for the production of such data as

well as agreed procedures for such production.


       The parties agree that any ESI will be produced in hard copy or electronically (PDF

or TIF) at the option of the party supplying such data.
 Case 4:20-cv-04022-SOH Document 11                Filed 06/02/20 Page 3 of 5 PageID #: 27



       d.      Reasonable measures have been taken to preserve potentially discoverable data

alteration or destruction in the ordinary course of business or otherwise.


       The parties have instructed their clients to preserve all potentially responsive

information.


       e.      Other problems which the parties anticipate may arise in connection with electronic

or computer-based discovery.


       The parties do not anticipate any such issues at this time. The parties agree to confer

to resolve any issues which may arise.


       5.      Date by which discovery should be completed.


       90 days before trial.


       6.      Any needed changes in limitations imposed by the Federal Rules of Civil

Procedure.


       None.


7.     Any orders, e.g., protective orders, which should be entered.


       The parties do not anticipate the need for any such order at this time, but if such

changes the parties will work together to prepare one for the Court’s consideration of entry.


8.     Any objections to initial disclosures on the ground that mandatory disclosures are not

appropriate under the circumstances of this action.
 Case 4:20-cv-04022-SOH Document 11              Filed 06/02/20 Page 4 of 5 PageID #: 28



      None.


9.    Any objections to proposed trial date.


      None.


10.   Proposed deadline for joining other parties and amending the pleadings.


      180 days before trial.


11.   Proposed deadline for completing discovery.


      90 days before trial.



12.   Proposed deadline for filing motions other than motions for class certification.


      Deadline for all motions except motions in limine: 60 days before trial;


      Deadline for motions in limine: 14 days before trial.
 Case 4:20-cv-04022-SOH Document 11   Filed 06/02/20 Page 5 of 5 PageID #: 29



Dated: June 2, 2020


                                 Respectfully submitted,

                                 Amanda G. Orcutt (ABN 2019102)
                                 Kathlyn Graves (ABN 76045)
                                 MITCHELL, WILLIAMS, SELIG,
                                   GATES & WOODYARD, P.L.L.C.
                                 425 West Capitol Avenue, Suite 1800
                                 Little Rock, Arkansas 72201
                                 Telephone: (501) 688-8800
                                 Facsimile: (501) 688-8807
                                 aorcutt@mwlaw.com
                                 kgraves@mwlaw.com

                                 Attorneys for Defendant, Cooper Tire & Rubber
                                 Company


                                 James L. Cook (ABN 2001174)
                                 MORGAN, COOK & BECK, L.L.P.
                                 3512 Texas Boulevard
                                 Texarkana, Texas 75503
                                 Telephone: (903) 793-5651
                                 Telecopier: (903) 794-5651
                                 Email: jlcook@mcblawfirm.com

                                 Attorney for Plaintiff, Christopher Holder
